Bell, Chief Judge.
The claimant became ill on August 30, 1968, *375while driving to his place of employment. He was hospitalized and after recuperation at home he returned to his employment about 3 months later. He received his full salary and the employer paid his out-of-pocket medical expenses. In October, 1970 he voluntarily applied for retirement under the State Retirement System effective January 31, 1971. His retirement was for physical disability. In March, 1971 he filed a claim for workmen’s compensation. The deputy director made findings of fact that he had suffered a heart attack in August, 1968; that he returned to work on limited duty; that he elected to retire on January 31, 1971; that the claimant did not cease working because of aggravation of his prior injury, the heart attack; and that the claim was barred under the one year statute of limitation and the statute was not tolled. An award of compensation was denied. These findings and the award were adopted by the full board and affirmed by the superior court. Held:
Argued May 1, 1973
Decided July 13, 1973.
Leon A. Wilson, II, Benjamin Smith, Jr., for appellant.
Arthur K. Bolton, Attorney General, Don A. Langham, Carl C. Jones, III, Assistant Attorneys General, for appellee.
The claimant relies upon that line of cases which hold that an aggravation of a pre-existing injury constitutes a new accident and the statute starts to run when he ceases to work. Aetna Cas. & Surety Co. v. Cagle, 106 Ga. App. 440 (126 SE2d 907); Noles v. Aragon Mills, 114 Ga. App. 130 (150 SE2d 305); Mallory v. American Casualty Co., 114 Ga. App. 641 (152 SE2d 592). But here the evidence authorized the findings that the claimant did not stop work because of the aggravation of his prior injury. While finding that he suffered a heart attack in August, 1968, the deputy director did not find that this injury was compensable. But even assuming that it was compensable, it is clearly shown and it was found that the one year statute of limitation had barred his claim which admittedly was not filed until March of 1971. There is no evidence in the record that would demand a finding that statute was tolled at any time. As the award denying the claim is supported by the evidence, the judgment below must be affirmed.

Judgment affirmed.


Deen and Quillian, JJ, concur.